Case 5:20-cv-00111 Document1 Filed 01/29/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
PEDRO PAREDES, JR. §
VS. CIVIL ACTION NO. 5:20cv111
NAVJOT SINGH, BODKIN LEASING

CORP, and TRISTAR CARRIERS, LTD.

DEFENDANTS’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF TEXAS, SAN ANTONIO DIVISION:

TRISTAR CARRIERS, LTD., BODKIN LEASING CORP. and NAVJOT SINGH
(hereinafter “DEFENDANTS”), file this Notice of Removal under 28 U.S.C. §§ 1441, 1446, and
1332, and show the following:

I,
INTRODUCTION

1.1 On November 20, 2019, Plaintiff PEDRO PAREDES, JR. filed a personal injury
lawsuit in the 47th District Court of Webb County, Texas, against Defendants TRISTAR
CARRIERS, LTD., BODKIN LEASING CORP. and NAVJOT SINGH in Cause No.
2019CVA002315-D1. Plaintiff alleges that he suffered injuries from a motor vehicle accident on
the Bob Bullock Loop in Laredo, Texas when he alleges that NAVJOT SINGH while operating a
truck owned and/or leased by BODKIN LEASING, CORP. and TRISTAR CARRIERES, LTD.
attempted a right turn from the wrong lane and caused a collision with Plaintiff's vehicle.

Plaintiff's petition alleges unspecific injuries from the accident. Jd. at Paragraph VII. His damage

 
Case 5:20-cv-00111 Document1 Filed 01/29/20 Page 2 of 8

claims include past and future medical expenses, past and future physical pain and suffering, past
and future mental pain, past and future mental suffering, past and future mental anguish, past and
future physical impairment, past lost wages, and lost earning capacity in the future. Jd. at
Paragraph VII. Plaintiff has plead for damages in excess of $1,000,000.00. Jd. At Paragraph VII.

1.2. The state court action is one over which this Court has original jurisdiction under
the provisions of 28 U.S.C. $1332, and is one which may be removed to this Court by Defendants
pursuant to the provisions of 28 U.S.C. §1441, in that it is a civil action wherein the matter in
controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs, and is between
citizens of different states.

1.3 Service of Citation of Plaintiff's Original Petition on Defendant Tristar Carriers,
Ltd. was executed on December 30, 2019. See Exhibit B, Service of Process Transmittal.

1.4 Defendants Tristar Carriers, Ltd, BODKIN LEASING CORP. and NAVJOT
SINGH filed their Original Answer in the state court action on January 29, 2020. See Exhibit C,
Defendant Tristar Carriers, Ltd, BODKIN LEASING CORP. and NAVJOT SINGH Original
Answer to Plaintiff's Original Petition.

1.5 Defendant Tristar Carriers, Ltd. BODKIN LEASING CORP. and NAVJOT
SINGH filed their Jury Demand in the state court action on January 29, 2020. See Exhibit D,
Defendant's Jury Demand, Exhibit E, State Court Docket Sheet.

Il.
THE PARTIES

2.1 Plaintiff is a Texas citizen, with his residence in Webb County, Texas, at the time
this action commenced, See Exhibit A, Plaintiff's Original Petition, Paragraph II.

2.2 Defendants Tristar Carriers, Ltd. and BODKIN LEASING CORP. are Canadian

 
Case 5:20-cv-00111 Document1 Filed 01/29/20 Page 3 of 8

Corporations and with their principal places of business in Puslinch, Ontario, and NAVJOT
SINGH is a resident of Ontario, Canada. See Exhibit A, Plaintiff's Original Petition, Paragraph

II.

III.
PROCEDURAL REQUIREMENTS FOR REMOVAL

3.1 Removal is timely, as this notice is filed within thirty days of service on Defendants
of summons and Plaintiffs Original Petition on December 30, 2019. 28 US.C. $1446(b)(1).

3.2. Upon filing of this Notice of Removal, written notice of the filing is being given by
Defendant Tristar Carriers, Ltd., BODKIN LEASING CORP. and NAVJOT SINGH to Plaintiff
and Plaintiffs counsel as required by law. A copy of this Notice is also being filed with the Clerk
of the Court in Webb County, Texas, where the cause was originally filed. See Exhibit F,
Defendant’s Notice of Filing of Notice of Removal. A copy of all processes, pleadings, and orders
have been filed separately with this Court pursuant to 28 U.S.C. $1446(a).

IV.
VENUE

4.1 Venue in this district is proper because the Western District of Texas, San Antonio
Division, includes Webb County, where the alleged incident occurred, and where the original

lawsuit is pending. See Exhibit A, Plaintiff's Original Petition, Paragraph 4; 28 U.S.C. $1441 (a).

 
Case 5:20-cv-00111 Document1 Filed 01/29/20 Page 4 of 8

V.
JURISDICTIONAL BASIS FOR REMOVAL

5.1 Removal is proper pursuant to 28 U.S.C. $1332 because there is complete diversity
between the parties and the amount in controversy exceeds $75,000.00.

5.2 Defendants TRISTAR CARRIERS, LTD., BODKIN LEASING CORP. and
NAVJOT SINGH are not citizens or residents of the state of Texas.

5.3. Defendants TRISTAR CARRIERS, LTD. and BODKIN LEASING CORP. are
Canadian Corporations with their principal places of business in Ontario, Canada. NAVJOT
SINGH is a resident of Canada.

5.4 The injuries Plaintiff alleges in his Original Petition are substantial, including
multiple parts of his body. See supra, at §1.1. Plaintiff pleaded extensive damages, including past
and future elements of each damage category. Plaintiff has plead for damages exceeding
$1,000,000.00 See id. Thus, it is clear on the face of his petition that the amount in controversy in
this case exceeds $75,000. 28 U.S.C. $1446(c)(2).

VI.
JURY DEMAND

6.1 Defendants Tristar Carriers, Ltd., Bodkin Leasing Corp. and Navjot Singh filed a
jury demand in their Original State Court Answer. Defendants Tristar Carriers, Ltd., Bodkin
Leasing Corp. and Navjot Singh hereby assert their right under the Seventh Amendment to the
U.S. Constitution and demands, in accordance with Federal Rule of Civil Procedure 38, a trial by

jury on all issues.

VII.

 
Case 5:20-cv-00111 Document1 Filed 01/29/20 Page 5of8

PRAYER

WHEREFORE, PREMISES CONSIDERED, Defendants Tristar Carriers, Ltd., Bodkin
Leasing Corp. and Navjot Singh pray that this Notice of Removal be deemed sufficient and that
proceedings attached hereto be removed from the 49th District Court of Webb County, Texas, to
the docket of this Honorable Court.

Respectfully submitted,

SHELTON & VALADEZ, P.C.

600 Navarro, Suite 500

San Antonio, Texas 78205
rvaladez@shelton-valadez.com
Telephone: (210) 349-0515
Telecopier: (210) 349-3666

ay: (Drom By rL

ROBERT A. VALADEZ /
State Bar No. 20421845
S.D. Tx. No. 10959

COUNSEL FOR DEFENDANT
TRISTAR CARRIERS, LTD.

 
Case 5:20-cv-00111 Document1 Filed 01/29/20 Page 6 of 8

CERTIFICATE OF SERVICE

I certify that a true and correct copy of the above and foregoing was served by certified
mail return receipt requested in accordance with Federal Rules of Civil Procedure on the Hy
of January 2020, to:

Andrew Toscano

GENE TOSCANO, INC,

846 Culebra Road

San Antonio, Texas 78201

Tel: 210/732-6091
atoscano@genetoscano.com
Attorneys for Plaintiff Pedro Paredes

roitr Wor

ROBERT A. VALADEZ }

 
Case 5:20-cv-00111 Document1 Filed 01/29/20 Page 7 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
PEDRO PAREDES, JR. §
VS. CIVIL ACTION NO,
NAVJOT SINGH, BODKIN LEASING

CORP. and TRISTAR CARRIERS, LTD.

INDEX OF DOCUMENTS FILED WITH REMOVAL

A. Plaintiffs Original Petition

w

Service of Process Transmittal

Defendant Tristar Carriers, Ltd.’s Original Answer to Plaintiff's Original Petition

UO

Defendant Tristar Carriers, Ltd.’ Jury Demand

a

State Court Docket Sheet

F. Defendant’s Notice of Filing Notice of Removal

 
Case 5:20-cv-00111 Document1 Filed 01/29/20 Page 8 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
PEDRO PAREDES, JR. §
VS. CIVIL ACTION NO.
NAVJOT SINGH, BODKIN LEASING

CORP. and TRISTAR CARRIERS, LTD.

INDEX OF DOCUMENTS FILED WITH REMOVAL
Plaintiff's Original Petition
Service of Process Transmittal

Defendant Tristar Carriers, Ltd.Original Answer to Plaintiff's Original Petition

G9 Oo BD PS

Defendant Tristar Carriers, Ltd. Jury Demand

1

State Court Docket Sheet

F, Defendant’s Notice of Filing Notice of Removal

 
